In the previous Notice of Allowability (mailed 03/22/2021), there was an inadvertent typographical inclusion of dependent claim 5 in the allowed claims.  Claim 5 has been canceled.  This Office Action is to correct the issue.

Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joe Kim (Reg. No. 41,895) on 03/10/2021.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended) An apparatus for compactedly displaying popup content, the apparatus comprising: 
a processor configured to execute a plurality of computer program modules; and
executed on the processor, 
wherein the plurality of computer program modules comprises: 
a determining module configured to determine that a browsed web page to be displayed on a displayer provides first popup content through a first window having a first size to be displayed on the displayer; 
a popup content analyzing module configured to analyze the first popup content displayed through the first window; 
a content editing module configured to edit the first popup content to reduce an amount of content of the first popup content to generate compressed content having the reduced  amount of content based on a result of analyzing the first popup content and determining a location of the first popup content; and 
a display controlling module configured to display the compressed content through a second window having a second size smaller than the first size of the first window on the displayer, 
wherein the compressed content is positioned on the displayer so as not to overlap a content of the web page, 
wherein, when it is determined that the first popup content comprises an image based on the result of analyzing the first popup content by the popup content analyzing module, the content editing module extracts an object image included in the image and generates the compressed content by adjusting a size of the object image, and 
wherein, when the browsed web page provides second popup content through a third window separate from the first window where the first popup content is provided, the popup content analyzing module further analyzes the second popup content, and the content editing module generates the compressed content based on results of analyzing the first popup content and the second popup content.  

2. 	(Original) The apparatus of claim 1, wherein, when it is determined that the first popup content comprises text based on the result of analyzing the first popup content by the popup content analyzing module, the content editing module generates the compressed content by contracting the text to a pre-set threshold number of letters or lower than the pre-set threshold number of letters.  

3. 	(Cancelled) 

4. 	(Original) The apparatus of claim 1, wherein, when it is determined that the first popup content comprises a video based on the result of analyzing the first popup content by the popup content analyzing module, the content editing module extracts a certain frame of the video as a representative image and generates the compressed content by using only the representative image.  

5. 	(Cancelled) 

6. 	(Currently Amended) The apparatus of claim [[5]] 1, wherein the content editing module generates first compressed content based on the result of analyzing the first 
the display controlling module controls the first compressed content and the second compressed content to be displayed on separate parts of the browsed web page.  

7. 	(Original) The apparatus of claim 6, wherein when an input of selecting the first compressed content is received, the display controlling module stops displaying of the first compressed content.  

8. 	(Original) The apparatus of claim 6, wherein the first compressed content comprises link information of the first popup content, the second compressed content comprises link information of the second popup content, and when an input of selecting the first compressed content is received, the display controlling module displays a web page corresponding to the link information comprised in the first compressed content through a new window.  

9. 	(Original) The apparatus of claim 1, wherein the display controlling module controls the compressed content to be displayed outside an area set to display the browsed web page.  

10. 	(Original) The apparatus of claim 1, wherein the popup content analyzing module analyzes whether the first popup content comprises an input field when the browsed web page provides the first popup content through the first window, and 


11. 	(Previously Presented) The apparatus of claim 1, wherein the content editing module generates notification content indicating a number of pieces of popup content provided through the browsed web page, and 
the display controlling module controls to display the compressed content on a part of the browsed web page when receiving a predetermined user input corresponding to the notification content while the notification content is displayed.  

12. 	(Canceled).  

13. 	(Currently Amended) A method of compactedly displaying popup content using a processor, the method comprising: 
determining that a browsed web page to be displayed on a displayer provides first popup content through a first window having a first size to be displayed on the displayer;
analyzing the first popup content displayed through the first window; 
editing the first popup content to reduce an amount of content of the first popup content to generate compressed content having the reduced  amount of content based on a result of analyzing the first popup content and determining a location of the first popup content; 
displaying the compressed content through a second window having a second size smaller than the first size of the first window on the displayer, 
, 
wherein, when it is determined that the first popup content comprises an image based on the result of analyzing the first popup content by the popup content analyzing module, the content editing module extracts an object image included in the image and generates the compressed content by adjusting a size of the object image, and 
wherein, when the browsed web page provides second popup content through a third window separate from the first window where the first popup content is provided, the popup content analyzing module further analyzes the second popup content, and the content editing module generates the compressed content based on results of analyzing the first popup content and the second popup content.  

14. 	(Original) The method of claim 13, wherein when the first popup content comprises text based on the result of analyzing the first popup content, generating the compressed content by contracting the text to a pre-set threshold number of letters or lower than the pre-set threshold number of letters.  

15. 	(Canceled).  

16. 	(Original) The method of claim 13, wherein when the first popup content comprises a video based on the result of analyzing the first popup content, extracting a first frame of the video as a representative image and generating the compressed content by using only the representative image.  

17. 	(Original) The method of claim 13, further comprising: 
determining whether the first popup content comprises an input field, and 
when the first popup content comprises the input field, intactly displaying the first popup contact instead of the compressed content.  

18. 	(Previously Presented) The method of claim 13, further comprises: 
generating notification content indicating a number of pieces of popup content provided together with the browsed web page, and 
displaying the compressed content on a part of the browsed web page when receiving a predetermined user input corresponding to the notification content while the notification content is displayed.  

19. 	(Canceled).  

20. 	(Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a program for compactedly displaying popup content, the program when executed by a computer, causing the computer to perform the method comprising:
determining that a browsed web page to be displayed on a displayer provides first popup content through a first window having a first size to be displayed on the displayer;
analyzing the first popup content displayed through the first window; 

displaying the compressed content through a second window having a second size smaller than the first size of the first window on the displayer, 
wherein the compressed content is positioned on the displayer so as not to overlap a content of the web page, 
wherein, when it is determined that the first popup content comprises an image based on the result of analyzing the first popup content by the popup content analyzing module, the content editing module extracts an object image included in the image and generates the compressed content by adjusting a size of the object image, and 
wherein, when the browsed web page provides second popup content through a third window separate from the first window where the first popup content is provided, the popup content analyzing module further analyzes the second popup content, and the content editing module generates the compressed content based on results of analyzing the first popup content and the second popup content.  

Reasons for Allowance
	Claims 1, 2, 4, 6-11, 13, 14, 16-18, and 20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 13,  and 20. 

The features as recited in independent Claims 1, 13,  and 20 “editing the first popup content to reduce an amount of content of the first popup content to generate compressed content having the reduced  amount of content based on a result of analyzing the first popup content and determining a location of the first popup content; displaying the compressed content through a second window having a second size smaller than the first size of the first window on the displayer, wherein the compressed content is positioned on the displayer so as not to overlap a content of the web page, wherein, when it is determined that the first popup content comprises an image based on the result of analyzing the first popup content by the popup content analyzing module, the content editing module extracts an object image included in the image and generates the compressed content by adjusting a size of the object image, and wherein, when the browsed web page provides second popup content through a third window separate from the first window where the first popup content is provided, the popup content analyzing module further analyzes the second popup content, and the content editing module generates the compressed content based on results of analyzing the first popup content and the second popup content,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176